Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 - 7, 12 - 14, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11410562 B1 to Mishra (“Mishra”).

Regarding claim 1, Mishra teaches a computing system comprising: one or more hardware processors (412/450); and one or more tangible, non-transitory, computer readable media that collectively store (within 414) instructions (col. 11, lines 5 – 44; col. 12, lines 6 – 23) that when executed by the one or more hardware processors cause the computing system to perform operations comprising: obtaining data indicative of an initial route of an aerial vehicle (201/410; figs. 2, 4) and data indicative of one or more parameters (propulsion, environmental and operational parameters) associated with the aerial vehicle (col. 11, lines 5 – 16); obtaining location data (by way of 214 or 451) indicative of a location of a ground vehicle (220; col. 4, lines 18 – 56; col. 5, lines 3 – 38; col. 11, lines 45 – 52); determining a deviation route for the aerial vehicle from the initial route of the aerial vehicle to a geographic area including the ground vehicle (col. 5, lines 19 – 38 at least) based on: the data indicative of the initial route of the aerial vehicle, and the location data indicative of the location of the ground vehicle (col. 2, line 60 – col. 3, line col. 3, line 9; col. 3, line 65 – col. 4, line 17); determining to reroute the aerial vehicle, from the initial route, along the deviation route to collect image data associated with the geographic area based at least in part on the one or more parameters associated with the aerial vehicle (image data are collected by way of onboard image sensor; col. 4, lines 42 – 56; col. 4, line 65 – col. 5, line 18; col. 12, lines 59 – col. 13, line 5 at least); and communicating one or more commands to the aerial vehicle to divert the aerial vehicle to travel along the deviation route to the geographic area (the system sends [communicates] instructions [commands] to the aerial vehicle to deviate from the scheduled [initial] flight plan and explore other [geographic] areas; col. 4, lines 10 – 17 at least).

Regarding claim 2, Mishra’s teaching, wherein the image data associated with the geographic area comprises one or more images of a portion of a ground route along which the ground vehicle is to travel within the geographic area (col. 4, line 65 – col. 5, line 18; col. 12, line 59 – col. 13, line 14).

Regarding claim 4, Mishra’s teaching, wherein the ground vehicle (220) is a ground-based autonomous vehicle (when combined with TRD 226; see fig. 2; col. 5, lines 19 – 38; col. 6, lines 25 – 31 at least).

Regarding claim 5, Mishra’s teaching, wherein the operations further comprise obtaining the image data associated with the geographic area collected by the aerial vehicle (col. 4, lines 43 – 56; col. 4, line 65 – col. 5, line 18).

Regarding claim 6, Mishra’s teaching, wherein the operations further comprise communicating the image data to a tele-assistance computing system, wherein the tele-assistance computing system is configured to present the image data for display via a user interface (col. 15, lines 19 – 32).

Regarding claim 7, Mishra’s teaching, wherein the operations further comprise communicating the image data to the ground vehicle, wherein the ground vehicle is configured to process the image data for autonomous operation of the ground vehicle (col. 4, line 65 – col. 5, line 18).

Regarding claim 12, Mishra’s teaching, wherein the one or more parameters comprise at least one of a charge level of the aerial vehicle, a travel distance of the aerial vehicle and a current task of the aerial vehicle (col. 2, lines 1 – 14; col. 4, lines 42 – 56; col. 4, line 65 – col. 5, line 18; col. 18, lines 43 – 63 at least), a priority associated with the current task of the aerial vehicle, or a time constraint (updated, real- or near-time; col. 2, lines 37 – 41; col. 3, lines 59 – 64; col. 7, line 53 – col. 8, line 8 at least).

Regarding claim 13, Mishra teaches a method, comprising: obtaining data indicative of an initial route of an aerial vehicle (201/410; figs. 2, 4) and data indicative of one or more parameters (propulsion, environmental and operational parameters) associated with the aerial vehicle (col. 11, lines 5 – 16); obtaining location data indicative of a location of a ground vehicle (220; col. 4, lines 18 – 56; col. 5, lines 3 – 38; col. 11, lines 45 – 52); determining a deviation route for the aerial vehicle from the initial route of the aerial vehicle to a geographic area including the ground vehicle (col. 5, lines 19 – 38 at least) based on: the data indicative of the initial route of the aerial vehicle, and the location data indicative of the location of the ground vehicle (col. 3, line 65 – col. 4, line 17); determining to reroute the aerial vehicle, from the initial route, along the deviation route to collect image data associated with the geographic area based at least in part on the one or more parameters associated with the aerial vehicle (image data are collected by way of onboard image sensor; col. 4, lines 42 – 56; col. 4, line 65 – col. 5, line 18; col. 12, lines 59 – col. 13, line 5 at least); and communicating one or more commands to the aerial vehicle to divert the aerial vehicle to travel along the deviation route to the geographic area (the system sends [communicates] instructions [commands] to the aerial vehicle to deviate from the scheduled [initial] flight plan and explore other [geographic] areas; col. 4, lines 10 – 17 at least).

Regarding claim 14, Mishra’s teaching, wherein the image data associated with the geographic area comprises one or more images of a portion of a ground route along which the ground vehicle is to travel within the geographic area (col. 4, line 65 – col. 5, line 18; col. 12, line 59 – col. 13, line 14).

Regarding claim 16, Mishra’s teaching, wherein the operations further comprise communicating the image data to a tele-assistance computing system, wherein the tele-assistance computing system is configured to present the image data for display via a user interface (col. 15, lines 19 – 32); Mishra’s further teaching, wherein the operations further comprise communicating the image data to the ground vehicle, wherein the ground vehicle is configured to process the image data for autonomous operation of the ground vehicle (col. 4, line 65 – col. 5, line 18).

Regarding claim 20, Mishra teaches a non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: obtaining data indicative of an initial route of an aerial vehicle (201/410; figs. 2, 4) and data indicative of one or more parameters (propulsion, environmental and operational parameters) associated with the aerial vehicle (col. 11, lines 5 – 16); obtaining location data indicative of a location of a ground vehicle (col. 3, line 65 – col. 4, line 17); determining a deviation route for the aerial vehicle from the initial route of the aerial vehicle to a geographic area including the ground vehicle (col. 5, lines 19 – 38 at least) based on: the data indicative of the initial route of the aerial vehicle, and the location data indicative of the location of the ground vehicle; determining to reroute the aerial vehicle, from the initial route, along the deviation route to collect image data associated with the geographic area based at least in part on the one or more parameters associated with the aerial vehicle (image data are collected by way of onboard image sensor; col. 4, lines 42 – 56; col. 4, line 65 – col. 5, line 18; col. 12, lines 59 – col. 13, line 5 at least); and communicating one or more commands to the aerial vehicle to divert the aerial vehicle to travel along the deviation route to the geographic area (the system sends [communicates] instructions [commands] to the aerial vehicle to deviate from the scheduled [initial] flight plan and explore other [geographic] areas; col. 4, lines 10 – 17 at least).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra as applied to claims 1, 13, and 14 above, and further in view of U.S. Pub. No. 20210046943 A1 to Bybee et al (“Bybee”).

As discussed above, Mishra teaches all of the limitations of the base claims but is not explicit on obtaining data indicating that a sensor of the ground vehicle is occluded from a portion of the geographic area.

However, Bybee teaches, in the same field of endeavor of integrating ground data collection, obtaining data indicating that a sensor of the ground vehicle is occluded from a portion of the geographic area (¶¶0002, 0002, 0010, 0011 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Mishra’s teaching by obtaining data indicating that a sensor of the ground vehicle is occluded from a portion of the geographic area as evidenced by Bybee in order to provide for a more probabilistic model of the sensor to avoid collision by indicating the presence of obstacles, dust, objects, or rough terrain.

Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra as applied to claim 13 above, and further in view of U.S. Pub. No. 20210108932 A1 to Fox et al (“Fox”).

As discussed above, Mishra teaches all of the limitations of the base claim, but is not explicit on the vehicle being a light electric vehicle positioned in a permitted zone and allowing a user to reserve the electric vehicle.

However, Fox teaches, in an art-related field, a vehicle being a light electric vehicle (e-scooter) positioned in a permitted zone (see fig. 1) and allowing a user to reserve the electric vehicle (¶¶0002, 0011, 0033).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Mishra’s teaching by including a vehicle being a light electric vehicle positioned in a permitted zone and allowing a user to reserve the electric vehicle as evidenced by Fox in order to provide for optimization.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663